     Case 2:20-cv-02222-JJT-JFM Document 35 Filed 06/02/21 Page 1 of 3



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Eric Joseph Floyd,                                 No. CV-20-02222-PHX-JJT (JFM)
10                    Plaintiff,                        ORDER
11   v.
12   Unknown MacKenzie, et al.,
13                    Defendants.
14
15          At issue is the Report and Recommendation (Doc. 18, “R&R”) issued in this matter
16   by United States Magistrate Judge James F Metcalf, recommending that Defendant Faga
17   once again be dismissed from Count 1 of Plaintiff’s First Amended Complaint (Doc. 11,
18   “FAC”), and that Claims 2 through 5 of the FAC again be dismissed for failure to
19   adequately state a claim. Plaintiff filed a timely Objection to the R&R (Doc. 19, “Obj.”),
20   which the Court has thoroughly considered. Upon consideration of the Objection, the Court
21   will overrule it.
22          Regarding the specific objections to dismissal of Claims 2 through 5, Plaintiff
23   provides no legal support for his assertion that he has stated a cognizable claim, instead
24   simply stating in conclusory fashion that “all dismissed defendants must be held
25   accountable for their actions and inactions.” Obj. at 3. This is inadequate reason to sustain
26   an objection; it doesn’t address that the allegations fail to adequately support the elements
27   of the claims.
28   ....
     Case 2:20-cv-02222-JJT-JFM Document 35 Filed 06/02/21 Page 2 of 3



 1          Regarding his objection to dismissal of Defendant Faga in Claim 1, Plaintiff cites
 2   two cases—Morton v. Ruiz, 415 U.S. 199 (1974) and Smith v. Stoner, 594 F.Supp. 1091
 3   (N.D. Ind. 1984) for the purported proposition that violation of a prison policy is per se
 4   deliberate indifference.
 5          Morton is wholly inapposite. The case pertains to operation of the Bureau of Indian
 6   Affairs and whether enrolled tribal members living beyond the boundaries of a recognized
 7   tribal community are entitled to federal government benefits under Department of Interior
 8   or other federal programs. 415 U.S. 235. More importantly, Morton does not read as
 9   Plaintiff quoted it.
10          Plaintiff explicitly represented to this Court that the United States Supreme Court
11   held as follows:
12
                    “Where the rights of individuals are affected, it is incumbent
13                  upon agencies to follow their own procedures. This principle
                    of law has been held to apply to prison as well.”
14
15   Obj at 2 (emphasis added)(quotation marks in original). The actual text of Morton reads:
16
                    Where the rights of individuals are affected, it is incumbent
17                  upon agencies to follow their own procedures. This is so even
18                  where the internal procedures are possibly more rigorous than
                    otherwise would be required.
19
20   Morton, 415 U.S. 235. The Supreme Court said nothing about prisons or applicability of
21   its ruling to them. Plaintiff fabricated the last sentence of his quote and then offered it to
22   the Court, for the Court to rely upon.
23          Immediately thereafter, Plaintiff quoted the United States District Court for the
24   Northern District of Indiana as holding, in Smith, that “[p]rison rules and policies are
25   equivalent to state civil law once made.” (Obj. at 2.) No such quote appears in the cited
26   order. It is wholly made up.
27          Plaintiff has committed a serious transgression not once but twice. Were Plaintiff
28   an attorney, the Court would refer him to the appropriate bar associations for disciplinary


                                                 -2-
     Case 2:20-cv-02222-JJT-JFM Document 35 Filed 06/02/21 Page 3 of 3



 1   consideration. Because Plaintiff is not an attorney, the Court will admonish and warn
 2   Plaintiff that falsification of information to the Court, whether as to fact or in law, will be
 3   subject to sanction in the future, including dismissal of his remaining claim, for failure to
 4   comply with this Order and Fed. R. Civ. P 11(b) at the least.
 5          As the above cases do not even say what Plaintiff claimed they did, they do not
 6   support Plaintiff’s arguments in objection. The Court will overrule the Objection and adopt
 7   the R&R.
 8          IT IS ORDERED overruling Plaintiff’s Objection to the R&R (Doc. 19), and
 9   adopting the R&R (Doc. 18) in whole, including its reasoning.
10          IT IS FURTHER ORDERED dismissing Claim 1 of the FAC as against Defendant
11   Faga and dismissing Claims 2 through 5 of the FAC in their entirety. Claim 1 as against
12   Defendant MacKenzie remains and Defendant MacKenzie has filed an Answer thereto
13   (Doc. 21). The matter shall proceed accordingly.
14          Dated this 2nd day of June, 2021.
15
16                                           Honorable John J. Tuchi
                                             United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
